Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 11/1/22 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election without traverse of Group I and species of TCR alpha chain of SEQ ID NO: 11 (with corresponding V region SEQ ID NO: 15; and corresponding CDRs 1, 2, 3 consisting of SEQ ID NO: 5, 3, 1, respectively) and the TCR beta chain of SEQ ID NO: 12 (with corresponding V region of SEQ ID NO: 16 and CDR1, 2, 3 consisting of SEQ ID NO: 6, 4, 2, respectively), and a heterodimer, scFv directed against CD3 as a fusion component in Applicant’s amendment and response filed 7/11/22 is acknowledged. 

Claims 1, 2, 4-11, 18, 20, 22 and 25-27 read on the elected Group and species.  

Upon consideration of the prior art, search and examination had been extended to SEQ ID NO: 7-10, 13 and 14 and to amino acid sequences having at least 80% identity thereto and having the requisite recited antigen binding functionality (no longer recited in the claims), and also to TCRs having CDR3 sequence(s) at least 85% identical to SEQ ID NO: 1 and/or 2 and having the requisite recited antigen binding functionality (no longer recited in the claims).
 
Claims 1, 2, 4-11, 18, 20, 22 and 25-27 are presently being examined.   

3.  Applicant’s amendment filed 11/1/22 has overcome the prior rejection of record of claims 1-11, 18 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim 3 has been canceled and the claims have been amended to recite TCRs comprising all six CDRs or both VH/VL.  

4.  Applicant’s amendment filed 11/1/22 has overcome the prior rejection of record of claims 1, 3 and 5-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Claim 3 has been canceled and the claims have been amended to recite TCRs comprising all six CDRs or both VH/VL.  




5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 18, 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

This is a new ground of rejection necessitated by Applicant’s amendment filed 11/1/22.

The specification does not disclose how to make and/or use the instant invention:

     a) a pharmaceutical composition comprising the TCR according to claim 1 (claim 18 in part); or 

     b) a method for the detection, diagnosis, prognosis, prevention, and/or treatment of cancer, comprising administering the TCR according to claim 1 (claim 20); or

     c) the method of claim 20, wherein prevention and /or treatment of cancer comprises the recited method steps that provide a sample of the subject comprising lymphocytes, providing a TCR according to claim 1, introducing the TCR into the lymphocytes and administering the modified lymphocytes to a subject or patient in need thereof (claim 22).  

The specification has not enabled the breadth of the claimed invention because the claims encompass: 
pharmaceutical or diagnostic composition comprising the TCR according to claim 1 ( as recited in instant claim 18), a method for the detection, diagnosis, prognosis, prevention, and/or treatment of cancer comprising administering the TCR according to claim 1 (as recited in instant claim 20), wherein it is unpredictable that: a TCR not comprising an effector portion can be used as a pharmaceutical including for detection, diagnosis prognosis, prevention and/or treatment of cancer, including one that expresses PRAME-1, or 
a method for making and administering modified lymphocytes bearing the TCR of claim 1 to prevent and/or treat cancer (as is recited in instant claim 22), wherein it is unpredictable that the modified lymphocytes can prevent cancers.

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed compositions can be made and/or used over its full scope without undue experimentation. 

With regard to “a)” above, the claims are drawn to a  pharmaceutical or diagnostic composition (claim 18) comprising a naked TCR that is capable of binding to the epitope comprised within the amino acid sequence of VLDGLDVLL (SEQ ID NO:  32) or its MHC bound form, or to a method for the detection, diagnosis, prognosis, prevention, and/or treatment cancer by administering the naked TCR (claim 20).

Even though the TCR has the same CDRs as is present in the T4.8-1-29 T cell clone disclosed in the specification (see below), it is unpredictable that a naked form (i.e., one without a label or effector portion attached) of such a TCR could accomplish a detection, diagnosis, prognosis, prevention, and/or treatment effect such as is recited in instant claim 20. As was enunciated in the prior office action of record:

Evidentiary reference Qiu et al  (Bioconjugate Chem. 2020, 31: 2767-2778, of record) teaches that “TDC”, an ADC [antibody drug conjugate] having the antibody replaced with a TCR, can target tumor specific peptide/MHC complexes with high endocytosis efficiency and can kill antigen positive tumor cells specifically, working as “bullet” to load drugs and target them via the peptide/MHC specificity (see entire reference, especially discussion section).  This said teaching evidences unpredictability in the art of accomplishing the method aims recited in the claim preamble of instant claim 20, wherein the is administered for detection diagnosis, prognosis, prevention and/or treatment of cancer, and wherein there is no recitation of a label or effector portion on the TCR.  (The effector portion taught by Qiu et al  is the Fc portion of the antibody in the TDC.)

The specification discloses that the invention envisages use of diagnostic agents for detecting, diagnosing and/or prognosing cancer in a subject which can be accomplished in vivo or in vitro ([00154]).  The specification discloses that the method involves administering the diagnostic agent to the subject and detecting binding to its antigenic target ([00155]), whereby the diagnostic agent is a labeled TCR construct ([00157]).   The specification discloses that the TCR can further comprise functional moieties such as drugs, labels or further binding domains attracting other cells and that are readily available for direct administration ([0034], [0069], [0086]).   (GenCor alignments of SEQ ID NO: 15 versus SEQ ID NO: 7, 9, 11 or 13 indicate that the latter four sequences comprise SEQ ID NO: 15, while alignments of SEQ ID NO: 16 versus SEQ ID NO: 8, 10, 12 or 14 indicate that these latter four sequences comprise SEQ ID NO: 16; that is, the sequences of SEQ ID NO: 7, 9, 11 and 13 comprise the same alpha chain variable region, while the sequences of SEQ ID NO: 8, 10, 12 and 14 comprise the same beta chain variable region).  

The specification does not disclose administering a naked TCR for detection, diagnosis, prognosis, prevention, and/or treatment of cancer. There is no evidence of record that any type of cancer can be prevented by administering a TCR.

With regard to “b)” above, the claims are drawn to providing a sample of a subject comprising lymphocytes, providing the TCR according to claim 1 and/or the pharmaceutical composition of claim 18 comprising said TCR and introducing the TCR into the lymphocytes, and administering the modified lymphocytes to a subject or patient in need thereof to prevent and/or treat cancer.  

The specification discloses isolation of a T cell clone designated T4.8-1-29 from T cells that were generated against mDCs/ivtRNA encoding full-length human PRAME ([00171]), enriched via HLA-A*02:01 PRAME 100-108 multimer technology and single cell sorting ([00172], followed by assessment of VLDGLDVLL/HLA-A2 specificity, cytokine release, and recognition of tumor cells expressing the said peptide/HLA-2 complex in vitro ([00174]-[00190]).  The specification discloses that mRNA encoding the full T4.8-1-29 alpha and beta chain sequences were used for electroporation or stable transduction of effector cells was made by using retroviral vector constructs also encoding the full sequences ([00192], [00210], [00214]).  The specification discloses that TCR T4.8-1-29-transduced cells can lyse the PRAME-expressing melanoma cell line Mel624.38 in vitro ([00220]), without recognition of a sampling of healthy tissues of HLA-A2- positive donors ([00221]). This TCR has the full complement and appropriate framework context of all six CDRs present in the T4.8-1-29 TCR.   (GenCor alignments made by the Examiner of SEQ ID NO: 15 versus SEQ ID NO: 7, 9, 11 or 13 indicate that the latter four sequences comprise SEQ ID NO: 15, while alignments of SEQ ID NO: 16 versus SEQ ID NO: 8, 10, 12 or 14 indicate that these latter four sequences comprise SEQ ID NO: 16; that is, the sequences of SEQ ID NO: 7, 9, 11 and 13 comprise the same alpha chain variable region, while the sequences of SEQ ID NO: 8, 10, 12 and 14 comprise the same beta chain variable region).   	

PRAME antigen is found in a number of tumors beside melanoma, e.g., head and neck cancer, breast cancer, renal cell carcinoma and NSCLC, solid tumors.

Evidentiary reference Ramakrishna et al  (Expert Opinion on Biological Therapy, 2020, 20(5): 503- 516) teaches that CARs are synthetic molecules that focus the cytototoxic effector function of T cells to surface antigens, most often using the specificity of monoclonal antibodies (mAbs), with CAR T cell therapies demonstrating activity against certain hematologic tumors, but not against solid tumors. Ramakrishna et al  teach that there are mechanisms of CAR resistance that come into play in vivo, including suppressive tumor environments, T cell exhaustion and insufficient T cell trafficking. 

Ramakrishna et al  teach that CAR T cell dysfunction can be extrinsic or intrinsic in nature, as extrinsically, CAR T cells can become dysfunctional due to MDSCs (myeloid-derived suppressor cells), TAMs (tumor-associated macrophages) and Tregs (regulatory and other factors in the suppressive TME (tumor microenvironment), while intrinsically, CART cells can become dysfunctional through T cell exhaustion, driven by tonic signaling and/or high tumor burden. Ramakrishna et al  teach that besides solid tumors containing many suppressive immune cells, these cells produce reactive oxygen species (ROS), lactate, indoleamine, 2,3, dioxygenase and prostaglandin E2, as well as adenosine, all of which suppress T cell activity, while inflammation itself induces feedback loops (“adaptive resistance”) which can limit the potency of anti-tumor  responses. Ramakrishna et al  also teach that experience in hematologic malignancies has demonstrated that co-stimulatory domains modulate CAR T cell behavior, with increased early expansion associated with CD28 co-stimulation and greater persistence associated with 4-1BB co-stimulation. However, in B-ALL, clinical trials demonstrated a higher risk for relapse with shorter CAR T persistence whereas similar correlations are not observed in a different type of malignancy, lymphoma. Said reference teaches that although some evidence suggests that longer persistence is associated with improved response rates in certain solid tumors, clear data on this point is not available, and clinical trials must continue to evaluate which co-stimulatory domain is optimal for individual CAR tumor target cells. Ramakrishna et al  teach that T cell failure remains a major barrier to progress. While the said reference teaches that there are potential approaches that are promising for addressing the problems associated with CAR T cell exhaustion and overcoming the immunosuppressive TME, this said teaching is an invitation for one of skill in the art to further experiment. 

Ramakrishna et al  teach that nearly all pediatric solid tumors and many adult cancers 
are described as “immune deserts” due to low levels of lymphocyte infiltration, at least in part as a reflection of barriers to T cell trafficking, e.g., abnormal vascularity, chemokine-receptor mismatch, fibrosis associated with cancerassociated fibroblasts (CAFs). 
 Numerous preclinical approaches are under evaluation to address the limitations of CAR- T cell trafficking in solid tumors, which is also an invitation for further experimentation. Ramakrishna et al  conclude that clinical trials are in March 2020 only beginning to evaluate efficacy of modifications such as engineering multi-specific or other next-generation CAR T cells to mitigate deficiencies in T cell potency, T cell exhaustion, limitations in tumor T cell trafficking, and the suppressive tumor  microenvironment (TME). Ramakrishna et al  envision that clinical trials over the next five years will provide information on efficacy of CAR T cells in solid tumors, with anticipation of the use of combinatorial treatment regimens that incorporate chemotherapy, surgery, radiation, immune check point inhibitors and other  immunomodulators with CAR T cells. (See entire reference, especially abstract, introduction, Figure 1 and legend, section 5, conclusion). 

Evidentiary reference Zhang et al  (Nature Medicine, 2022, 28: 1421-1431) evidences that most patients with solid tumors do not respond to tumor infiltrating lymph-ocyte (TIL) therapies or immune-checkpoint inhibitors, and CAR-T therapy is only effective in hematological cancers but not solid tumors. Most tumor-reactive T cells cannot persist in solid tumors due to an immune-suppressive environment, even after therapeutic interventions through PD-1-PD-L1 and CTLA4 signaling. All T cells are deeply dysfunctional in highly 
immunosuppressive tumors (see entire reference, especially abstract and introduction sections).

There is insufficient guidance in the specification as to how to make and/or use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).
Applicant’s arguments have been fully considered but are not persuasive.  

Applicant has stated on page 8, section 3 of the amendment and response field 11/1/22 that they believe the present amendments to the claims render the rejection moot.  However, the claims are rejected for the reasons enunciated in the instant rejection.

7.  Applicant’s amendment filed 11/1/22 has overcome the prior rejection of record of claims 1-11, 18 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.  "A Markush claim contains an 'improper Markush grouping’ if: (1) The species of the Markush group do not share a ‘single structural similarity,’ or (2) the species do not share a common use.” Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 Fed. Reg. 7162, 7166 (2011). 

Claims 18 and 22 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The Markush grouping of TCR, nucleic acid, vector, host cell in claims 18 and 22 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  a TCR is a protein heterodimer comprised of amino acid residues, a nucleic acid encodes a protein and is comprised of nucleic acid bases, a vector is a nucleic acid sequence that can be used to express another nucleic acid sequence, and the host cell is comprised of for example, proteins, nucleic acid sequences, lipids, phospholipids, organelles and surrounded by a plasma cell membrane.  These alternatives are members of different recognized physical or chemical classes and are in different art-recognized classes.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

9.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.  Claims 1, 2, 4-1118, 20, 22 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 11/1/22.

Claim 1 is indefinite in the recitation of “said TCR being capable of binding to the epitope comprised within the amino acid sequence of VLDGLDVLL (SEQ ID NO: 32) in its MHC-bound form” because it is not clear what is meant, i.e., which MHC is meant.

11.  Claim 18 is objected to because of the following informality: “pharmaceutically excipients(s)” should be ‘pharmaceutical excipient(s), and “a” should be inserted before the recitation of ‘pharmaceutical excipient(s)’.

Appropriate correction is required.

12.  SEQ ID NO 7-16 are free of the prior art.  An antibody with specificity for the VLDGLDVLL peptide having the CDRs consisting of the sequence of SEQ ID NOs: 5/3/1 and the CDRs consisting of the sequence of SEQ ID NO: 6/4/2 is free of the prior art.

13.  No claim is allowed.

14.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644